                Case 4:16-cv-04957-JSW Document 95 Filed 03/22/19 Page 1 of 2




 1   THE LAW OFFICE OF JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 2
     jack@jackfitzgeraldlaw.com
 3   TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
 4
     MELANIE PERSINGER (SBN 275423)
 5   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 6
     3636 Fourth Avenue, Suite 202
 7   San Diego, California 92103
     Phone: (619) 692-3840
 8
     Fax: (619) 362-9555
 9   Counsel for Plaintiffs and the Putative Class
10
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13
14   BEVERLY TRUXEL and STEPHEN
     HADLEY, on behalf of themselves, all
15   others similarly situated, and the general
     public,                                         Case No. 3:16-cv-04957-JSW
16
17         Plaintiffs,                               STATEMENT OF RECENT DECISION
18                                                   [Civil L.R. 7-3(d)(2)]
                         v.
19                                                   Judge:     Hon. Jeffery S. White
20   GENERAL MILLS SALES, INC.,

21         Defendant.
22
23
24
25
26
27
28

                    Truxel et al. v. General Mills Sales, Inc., No. 16-cv-4957-JSW
                               STATEMENT OF RECENT DECISION
                Case 4:16-cv-04957-JSW Document 95 Filed 03/22/19 Page 2 of 2




 1         Pursuant to N.D. Cal. Civ. L.R. 7-3(d)(2), and in support of plaintiffs’ opposition to
 2   defendant General Mills’ Motion to Dismiss Third Amended Complaint (Dkt. No. 91),
 3   plaintiffs hereby submit relevant judicial opinion published after the date of the opposition:
 4   the Ninth Circuit’s March 7, 2019 decision in Korolshteyn v. Costco Wholesale Corp., 2019
 5   WL 1076857 (9th Cir. Mar. 7, 2019). A copy of this Ninth Circuit order is attached as Exhibit
 6   A.
 7
 8   Dated: March 22, 2019           Respectfully submitted,
 9                                   /s/ Jack Fitzgerald
10                                   THE LAW OFFICE OF JACK FITZGERALD, PC
                                     JACK FITZGERALD
11
                                     jack@jackfitzgeraldlaw.com
12                                   TREVOR M. FLYNN
                                     trevor@jackfitzgeraldlaw.com
13
                                     MELANIE PERSINGER
14                                   melanie@jackfitzgeraldlaw.com
                                     Hillcrest Professional Building
15
                                     3636 Fourth Avenue, Suite 202
16                                   San Diego, California 92103
                                     Phone: (619) 692-3840
17
                                     Fax: (619) 362-9555
18                                   Counsel for Plaintiffs and the Putative Class
19
20
21
22
23
24
25
26
27
28
                                                    1
                    Truxel et al. v. General Mills Sales, Inc., No. 16-cv-4957-JSW
                               STATEMENT OF RECENT DECISION
